DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2019, 8/1/2019, 10/23/2019, 10/24/2019, 11/26/2020, 4/9/2021, and 9/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of angular orientation is necessary for a surface to be considered substantially perpendicular? Is it 85 degrees or 89 degrees? The metes and bounds of the limitation are not defined. The same rejection applies to the additional instances of the limitation.
The term approximately, “(~)” in claim 4 is a relative term which renders the claim indefinite. The term “~” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of angular orientation is necessary for a surface to be considered approximately 110? Is it 111 degrees or 109 degrees? The metes and bounds of the limitation are not defined. The same rejection applies to the additional instances of the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2016/0167078) in view of Borgschulte (US 2008/0308096).
Regarding claim 1, Hogan discloses an aerosol generating device, comprising: 
an aerosol generator (100) including: 
a container (101) having a liquid chamber (Examiner’s Annotated Figure 1), an aerosol chamber (Examiner’s Annotated Figure 1), and an insertion slot (Examiner’s Annotated Figure 1) that defines an insertion direction (The pins are received vertically in the insertion slot); and an atomizing module (Examiner’s Annotated Figure 1) assembled in the container (The wide view of figure 4 depicts the atomization module assembled in the container), wherein the liquid chamber and the aerosol chamber are respectively arranged at two opposite sides of the atomizing module (Examiner’s Annotated Figure 1), and are in spatial communication with each other through the atomizing module (Paragraph 62), and wherein the atomizing module includes at least one conductive portion (20) having two  regions (Figure 6 depicts the circular electrode region and the tab electrode region), and the two electrode regions have the same polarity (Paragraph 66, The pins are the same and therefore interchangeable, as such the regions receiving the pins are the same and are interchangeable; Therefore, the regions have the same polarity) and are electrically connected to each other (Paragraph 64); and a plug detachably inserted into the insertion slot of the container along the insertion direction (Paragraph 68, line 3, cable; The detachable cable is receivable along with the pins in the insertion slot), wherein the plug includes at least one conductive terminal abutted against the two electrode regions (The plug includes the conductive terminals 10, 11 abutted against the two electrode regions).
However, Hogan fails to disclose that the regions are electrode regions.
Borgschulte discloses a device that includes electrode regions (34, 34a, 34b), and discloses that this may be optimized structurally with bonded portions (Paragraph 35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan with the disclosures of Borgschulte, providing the regions to include conductors (Borgschulte, 34, 34a, 34b) and therefore, electrode regions,  as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including, electrical contact and bonding, as disclosed by Borgschulte (Paragraph 35).

    PNG
    media_image1.png
    658
    797
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 2, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein the two electrode regions (Borgschulte, 34) are located on a plane (Figure 6, The regions are located on a plane that extends horizontally across the plate), and a central axis of the aerosol chamber is substantially perpendicular to the plane (Figure 4, The central axis of the chamber extends vertically, perpendicular to the plane).
Regarding claim 3, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein one of the two electrode regions (Borgschulte, 34) is located on a plane substantially perpendicular to a central axis of the aerosol chamber, the other electrode region is located on another plane, and the two electrode regions jointly define an angle therebetween (Figure 6, The circular region is in a plane perpendicular to the central axis; Examiner interprets the tab region to be in a plane adjacent to the circular region; The planes define an angle of 180 degrees therebetween).
Regarding claim 4, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 3, but fails to disclose wherein the angle is within a range of 70-110 degrees.
Hogan depicts the general condition of the planes having a difference of 180 degrees therebetween (Figure 6). Applicant discloses that the angular relationship between the planes is not a critical element (Page 14, line 17-Page 15, line 30, The arrangement can be adjusted according to design requirements). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes to have an angle within the claimed range since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 5, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein the atomizing module (Examiner’s Annotated Figure 1) includes an electronic component (3), the two electrode regions (Borgschulte, 34) are respectively located on an outer surface of the electronic component (Figure 6, each of the regions are outward relative to the center of the component) and a plane that is substantially perpendicular to a central axis of the aerosol chamber (The plane that extends horizontally across the plate is perpendicular to  a central axis of the aerosol chamber, and the two electrode regions jointly define an angle therebetween), but fails to disclose wherein the angle is within a range of 70-110 degrees.
Hogan depicts the general condition of the planes having a difference of 180 degrees therebetween (Figure 6). Applicant discloses that the angular relationship between the planes is not a critical element (Page 14, line 17-Page 15, line 30, The arrangement can be adjusted according to design requirements). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes to have an angle within the claimed range since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claims 6-7, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein at least one of the two electrode regions is located on a plane (The regions are located on a plane that extends horizontally across the plate), but fails to disclose that the plane and the insertion direction of the insertion slot have an acute angle therebetween, or that this angle is within the range of 30-60 degrees.
Hogan depicts the general condition of the plane and insertion direction of the insertion slot having a difference of 90 degrees therebetween (Figure 4). Applicant discloses that the angular relationship is not a critical element (Page 15, line 25-Page 16, line 6, The angle may be adjusted to other values, including 90 degrees). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes to have an angle within the claimed range since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 8, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein a central axis of the liquid chamber overlaps that of the aerosol chamber (Figure 4).
Regarding claim 9. Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein the container has a receiving chamber arranged between the liquid chamber and the aerosol chamber (Examiner’s Annotated Figure 1), the atomizing module is disposed in the receiving chamber (Examiner’s Annotated Figure 1), the insertion slot has a thru-hole that is in spatial communication with the receiving chamber (Examiner’s Annotated Figure 1), and a projected region defined by a projection of the thru-hole onto the atomizing module along the insertion direction is located on the two electrode regions (Examiner’s Annotated Figure 1), and wherein the at least one conductive terminal of the plug detachably passes through the thru-hole and elastically abuts against the two electrode regions (Figure 4, The two conductive terminals of the plug pass through the thru-hole and abut on the electrode regions; Paragraph 75, the pin bounces on the surface and includes a spring; This is interpreted as elastic abutment).
Regarding claim 11, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein each of the two electrode regions (Borgschulte, 34) is configured to receive a pressing force from the at least one conductive terminal (Paragraph 89, Each of the pins is capable of providing a contact force of 1.3N), and the pressing force has a horizontal component and a vertical component (Paragraph 80, Each of the pins include points that engage the surface of the electrode region; Each point is angled in a manner that it provides a horizontal and vertical component of engagement).
Regarding claim 15, Hogan in view of Borgschulte  discloses the aerosol generating device according to claim 1, wherein the atomizing module includes: an annular vibration plate (3) having a first hole (the hole receiving plate 1); a microporous member (1) disposed on the vibration plate and covering the first hole (Figure 4), wherein the liquid chamber and the aerosol chamber are in spatial communication with each other through the microporous member (Paragraph 62); a circuit board arranged (2) at a side of the vibration plate (top side); and an electronic component (10) disposed on a surface of the circuit board away from the vibration plate (Upper surface), but fails to disclose wherein the two electrode regions are respectively located on an outer surface of the electronic component and the surface of the circuit board away from the vibration plate.
Hogan proposes rearrangement of the position of the electrode region (Paragraph 96), and further discloses that the construction may be varied. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan, providing the buffer to be arranged as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	 Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 16, Hogan in view of Borgschulte  discloses the aerosol generating device according to claim 1, wherein the atomizing module includes a bottom gasket (25, 27) having an annular sheet and a plurality of annular ribs (Protruding arms of elements 27) that extend from the annular member (25), parts of the two electrode regions abutted against the at least one conductive terminal are substantially arranged above the annular ribs (Figure 4), and the annular ribs are configured to absorb a pressing force from the two electrode regions (Paragraph 65).
Hogan fails to disclose that the annular member is sheet shaped. The annular member is an o-ring. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the annular member to be sheet shaped, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Hogan in view of Borgschulte  discloses an aerosol generating device, comprising: a container (101) having a liquid chamber (Examiner’s Annotated Figure 1), an aerosol chamber (Examiner’s Annotated Figure 1), and an insertion slot (Examiner’s Annotated Figure 1) that defines an insertion direction (The pins are received vertically in the insertion slot); and an atomizing module (Examiner’s Annotated Figure 1) assembled in the container (The wide view of figure 4 depicts the atomization module assembled in the container), wherein the liquid chamber and the aerosol chamber are respectively arranged at two opposite sides of the atomizing module (Examiner’s Annotated Figure 1), and are in spatial communication with each other through the atomizing module (Paragraph 62), and wherein the atomizing module includes two electrode regions (Figure 6 depicts the circular electrode region and the tab electrode region) having the same polarity (Paragraph 66, The pins are the same and therefore interchangeable, as such the regions receiving the pins are the same and are interchangeable; Therefore, the regions have the same polarity) and being electrically connected to each other (Paragraph 64); at least one of the two electrode regions is located on a plane (Figure 6), but fail to discloses that the plane and the insertion direction of the insertion slot have an acute angle therebetween.
Hogan depicts the general condition of the plane and insertion direction of the insertion slot having a difference of 90 degrees therebetween (Figure 4). Applicant discloses that the angular relationship is not a critical element (Page 15, line 25-Page 16, line 6, The angle may be adjusted to other values, including 90 degrees). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes to have an angle within the claimed range since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 18, Hogan in view of Borgschulte discloses the aerosol generator according to claim 17, a central axis of the aerosol chamber is substantially perpendicular to the plane (Figure 4, The central axis of the chamber extends vertically, perpendicular to the plane), and the two electrode regions are located on the plane (Figure 6).
Regarding claim 19, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 17, wherein a central axis of the liquid chamber overlaps that of the aerosol chamber (Figure 4), and is substantially perpendicular to the plane (The vertical central axis is perpendicular to the horizontal plane, that includes the electrode regions).
Regarding claim 20, Hogan discloses the aerosol generator according to claim 17, wherein the atomizing module (Examiner’s Annotated Figure 1) includes: 
an annular vibration plate (3) having a first hole (The central hole receiving the aperture plate 1), wherein the vibration plate (3) is sequentially defined along a direction away from the first hole as an annular inner segment (area within o-ring 28), an annular middle segment (area beginning at interior edge of o-ring 28 to end of circular portion 20), and an annular outer segment (area on outside of portion 20, including the tabs), and wherein at least part of the two electrode regions is substantially arranged above at least one of the middle segment and the outer segment (Figure 6); 
a microporous member (1) disposed on the vibration plate and covering the first hole (Figure 4), wherein the liquid chamber and the aerosol chamber are in spatial communication with each other through the microporous member (Paragraph 62); 
a circuit board (2) arranged at a side of the vibration plate (Figure 4, top side), wherein the circuit board (2) includes the at least one of the two electrode regions located on the plane (Figure 4 and paragraph 96), and a surface of the circuit board away from the vibration plate is located on the plane (Figure 4); and 
a buffer (The annular region 20) having two opposite ends, wherein one of the two ends of the buffer connects with the circuit board, and the other end of the buffer connects with at least one of the middle segment and the outer segment (Figure 4, The annular region 20 connects on its top with the circuit board and on its bottom with the middle segment).
Pertaining to Claims 12-14
Regarding claim 1, Hogan discloses an aerosol generating device, comprising: 
an aerosol generator (100) including: 
a container (101) having a liquid chamber (Examiner’s Annotated Figure 1), an aerosol chamber (Examiner’s Annotated Figure 1), and an insertion slot (Examiner’s Annotated Figure 1) that defines an insertion direction (The pins are received vertically in the insertion slot); and an atomizing module (Examiner’s Annotated Figure 1) assembled in the container (The wide view of figure 4 depicts the atomization module assembled in the container), wherein the liquid chamber and the aerosol chamber are respectively arranged at two opposite sides of the atomizing module (Examiner’s Annotated Figure 1), and are in spatial communication with each other through the atomizing module (Paragraph 62), and wherein the atomizing module includes at least one conductive portion (20) having two electrode regions (Figure 6 depicts tab electrode region and paragraph 96 discloses an embodiment of a tab electrode region 20 on the piezo), and the two electrode regions have the same polarity (Paragraph 66, The pins are the same and therefore interchangeable, as such the regions receiving the pins are the same and are interchangeable; Therefore, the regions have the same polarity) and are electrically connected to each other (Paragraph 64); and a plug detachably inserted into the insertion slot of the container along the insertion direction (Paragraph 68, line 3, cable; The detachable cable is receivable along with the pins in the insertion slot), wherein the plug includes at least one conductive terminal abutted against the two electrode regions (The plug includes the conductive terminals 10, 11 abutted against the two electrode regions).
Regarding claim 12, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein the atomizing module (Examiner’s Annotated Figure 1) includes: 
an annular vibration plate (3) having a first hole (The central hole receiving the aperture plate 1), wherein the vibration plate (3) is sequentially defined along a direction away from the first hole as an annular inner segment (area within o-ring 28), an annular middle segment (area beginning at interior edge of o-ring 28 to end of circular portion 20), and an annular outer segment (area on outside of portion 20, including the tabs), and wherein a part of each of the two electrode regions abutted against the at least one conductive terminal is substantially arranged above at least one of the middle segment and the outer segment (Figure 6); a microporous member (1) disposed on the vibration plate and covering the first hole (Figure 4), wherein the liquid chamber and the aerosol chamber are in spatial communication with each other through the microporous member (Paragraph 62); a circuit board (2) arranged at a side of the vibration plate (Figure 4, top side); wherein at least one of the two electrode regions (20) is arranged on a surface of the circuit board away from the vibration plate (Paragraph 96, an electrode region may be arranged on a top of the piezo) 
and a buffer (The annular region 20) having two opposite ends, wherein one of the two ends of the buffer connects with the circuit board, and the other end of the buffer connects with at least one of the middle segment and the outer segment (Figure 4, The annular region 20 connects on its top with the circuit board and on its bottom with the middle segment).
Regarding claim 13, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 12, wherein the middle segment and the outer segment each have a surface facing the vibration plate (The inner surfaces of the container are facing the vibration plate) but fails to disclose 3~30% of the surfaces of the middle segment and the outer segment are connected to the buffer.
Applicant discloses that the percentage connected to the buffer is not a critical element (Page 16, line 29-Page 17, line 2). Therefore, it would have been an obvious matter of design choice to provide 3~30% of the surfaces of the middle segment and the outer segment connected to the buffer, as Applicant has not disclosed that the claimed feature solves a stated problem or is used for a particular purpose. It appears the device would perform equally well with the buffer provided in the manner prescribed by Hogan.
Regarding claim 14, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 12, wherein the inner segment of (space within the o-ring 28) the vibration plate (3) and the circuit board (2) have an annular gap therebetween (The gap receiving o-ring 28), the buffer (annular portion 20) is arranged outside of the gap (Figure 4), but fails to disclose at least part of the buffer is arranged under the two electrode regions.
Hogan proposes rearrangement of the position of the electrode region (Paragraph 96), and further discloses that the construction may be varied. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan, providing the buffer to be arranged as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	 Applicant has disclosed no criticality as to the claimed limitation.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2016/0167078) in view of Borgschulte (US 2008/0308096) and Fang (US 2009/0159720).
Regarding claim 10, Hogan in view of Borgschulte discloses the aerosol generating device according to claim 1, wherein the number of the at least one conductive portion of the atomizing module is two (Borgschulte, 34 modifying the portions 20), the number of the at least one conductive terminal of the plug is two (10, 11), and the two conductive terminals respectively abut against the two conductive portions (Figure 6), but fails to disclose the two conductive portions have different polarities.
Fang discloses a device wherein plates are charged with opposite and same polarities interchangeably in order to provide a desired vibratory pattern (Paragraphs 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan in view of Borgschulte with the disclosures of Fang, providing the conductive portions to have opposite polarities, in order to provide for a desired vibration pattern, as disclosed by Fang (Paragraphs 11-12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6, 10, 11-14 and 20 of copending Application No. 16/353770 in view of Hogan and Borgschulte. The claims of the co-pending application put forth foundation features that may be modified with Hogan and Borgschulte to arrive at the current invention.
Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6, 10, 11-14 and 20 of copending Application No. 16/353770 in view of Hogan, Borgschulte and Fang. The claims of the co-pending application put forth foundation features that may be modified with Hogan, Borgschulte and Fang to arrive at the current invention. 
 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752